DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.

Response to Amendment
The amendment filed on 11/21/2022 has been entered. Claims 1, 6, 8, 11, 14-17, 20-21 are currently amended.  Claims 2-5, 9-10, 12-13 have been cancelled.  Claims 1, 6-8, 11, 14-21 are pending with claim 7 withdrawn from consideration.  Claims 1, 6, 8, 11, 14-21 are under examination in this office action.

Response to Arguments
Applicant's argument, filed on 11/21/2022, with respect to 112(b) rejections has been fully considered and is persuasive.  The 112(b) rejections are withdrawn.

Applicant's argument, filed on 11/21/2022, with respect to 103 rejections has been fully considered but is not persuasive.  The argument based on the Declaration under 37 CFR 1.132 filed 11/21/2022 is responded below.
The Declaration under 37 CFR 1.132 filed 11/21/2022 is insufficient to overcome the rejection of claims 1, 6, 8, 11, 14-21 based upon 35 USC 103 as set forth in the last Office action because:
Applicant made argument that Hu is an invention revealing and focusing on the fact that the amorphous material is more resistant to corrosion than polycrystalline materials. The welding material of Nishi is made of an alloy and thus, it appears to be a crystalline material. Therefore, Hu clearly teaches away from Nishi. It is not obvious for a skilled person in the art to combine Nishi with Hu.
In response, an alloy is not necessarily a crystalline material.  Nishi expressively states "amorphous alloys amorphous alloy having an absence of grain boundaries" [0015].  One of ordinary skill would understand that an alloy can be amorphous.  In addition, Nishi does not teach that the alloy has to be polycrystalline. Therefore, Hu does not teach away from Nishi.
Applicant made argument that the Examiner considers that the combination of Hu et al. and Nishi et al. leads to an amorphous welded portion. The welded portion of the claimed invention has a crystal structure (e.g., see paragraph [0037] in the originally filed specification, which describes miniaturizing crystal grains in the repair-welding material (welded portion)). On the other hand, the structure expected from the alleged combination of Hu et al. and Nishi et al. has an amorphous structure in the welded portion, which is structurally different from the welded portion of the claimed invention.
In response, Applicant does not claim a crystalline structure of the welded portion.  The specification does not disclose that the welded portion is crystalline in structure.  The recited section [0037] only states that element V can minimize crystal grains.  This does not necessarily mean that the whole microstructure is crystalline.  Therefore, it is not necessary for a prior art to teach a crystalline welded portion to render the claimed product obvious.
Applicant did not make argument on prior art Kawano in terms of microstructure.  The 103 rejection based on Kawano still holds.
Applicant made argument that the additional experimental data shows the present invention achieves high thermal conductivity, high hardness of the welded portion, and small maximum depth of the worn recessed portion at the same time by controlling the Mo content and the O content.
In response, whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); MPEP 716.02(d). The current data still does not commensurate with the claimed ranges: the claims recite amounts of Al, W, Nb, Ta, Ti, Zr, B, Ca, Se, Bi, Pb, and Mg.  The examples do not state whether these elements are present or in what amounts; therefore, it cannot be determined whether the examples fall within the scope of the claims.  In the event that these elements are not present, there is no evidence showing that the results would extend to the full claimed ranges.  Also, none of the examples include 0% of N, O, Ni, Cu, or Co, and the upper limits of P and S are not represented in the examples.  The Applicant has not provided any additional data or technical reasoning that would allow one of ordinary skill in the art to extend the probative value of the experimental results to the full scope of the claims.  Therefore, the experimental data of record is not sufficient to establish non-obviousness.
In addition, it also seems problematic that Steel No. 6 in the declaration includes 2.19% Mo, falling just outside the claimed upper limit of 2.18%.  This example has a thermal conductivity, HRC , and maximum depth similar to or better than examples falling within the scope of the claims.  This seems to suggest that any improvements are not limited only to the claimed ranges.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, 11-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 20070068648 A1), in view of Nishi et al (US 3929428 A) and Kono et al (JP 2016132797).
Regarding claim 1, Hu teaches a method for repairing a worn surface of a steel die-cast die by depositing an amorphous material onto the worn surface with laser beam heating and cooling [0006].  The amorphous material is laser welded and transformed into an amorphous alloy [0020]. Thus, one of ordinary skill would recognize that the die has a welded portion.
Hu teaches that the amorphous layer provides excellent wear-resistance, while maintaining bulk hardness at a level sufficient to provide a tough support structure [0024].  One of ordinary skill would expect the die to have high wear-resistance and high hardness.  Hu does not teach the claimed hardness or thermal conductivity of the die.
In the same field of endeavor, Kono teaches a steel for die molds and parts of die castings [P2L3].  Kono teaches that the steel has hardness of 25 to 55 HRC, and thermal conductivity of 29-42 W/(mK) [P3L13].  It would have been obvious to one of ordinary skill in the art at the time of filing to select a die steel with hardness of 25 to 55 HRC and thermal conductivity of 29-42 W/(mK) in Hu’s die, as they are expressly disclosed as being suitable for the same type of application.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.  The hardness of 25 to 55 HRC and thermal conductivity of 29-42 W/(mK) of the die material of Hu in view of Kono overlap the claimed hardness of 45 HRC or more and thermal conductivity of 18 W/(mK) or more of the die base material.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Hu teaches that the amorphous material is preferably selected to yield an amorphous layer having a relatively high hardness, high wear resistance and high corrosion resistance [0019].  Hu does not teach the composition of the amorphous material.
Nishi teaches machine part having a surface part of a pad-welded metal layer high in the wear-resistance, heat crack-resistance, annealing-resistance and heat-hardness [col. 1 ln. 46-48].  Nishi and Hu are in the same field of endeavor in that they are both aimed at a welded layer with high wear-resistance.  Nishi teaches the welded metal layer having a chemical composition overlapping with the claimed welded portion:
Element
Claim 1
Nishi et al [Table 1]
C
0.18-0.35
0.1-0.5
Si
0.01-0.20
0.1-1.3
Mn
1.30-1.90
0.3-2.0
Cr
0.50-1.50
1.0-5.0
Mo
1.82-2.18
0.5-5.0
V
0.30-1.00
0.5-3.0
N
0-0.020
na
O
0-0.0050
na
Ni
0-0.50
<5.0
Cu
0-0.50
na
Co
0-0.10
<3.0
P
0-0.030
na
S
0-0.050
na
Al
<0.050
na
W
<0.10
<2.0
Nb
<0.10
na
Ta
<0.01
na
Ti
<0.10
na
Zr
<0.01
na
B
<0.01
na
Ca
<0.01
na
Se
<0.03
na
Te
<0.01
na
Bi
<0.01
na
Pb
<0.03
na
Mg
<0.02
na
REM
<0.10
na
Fe and impurities
balance
balance


In addition, there is no evidence that the claimed amounts of Ni, Cu, or Co are critical and produce unexpected effect.  Therefore, the claimed ranges are obvious over Nishi. Finally, all the elements of N, O, Ni, Cu, Co, P, S, Al, W, Nb, Ta, Ti, Zr, B, Ca, Se, Te, Bi, Pb, Mg, REM are inevitable impurities according to the current specification [0039 – 0044 spec.].  Nishi also teaches unavoidable impurities [col.1 ln. 64].  “Mere purity of a product, by itself, does not render the product nonobvious” (MPEP 2144.04 VII); and thus the mere reduction of impurity contents, by itself, is not considered to patentably distinguish over the prior art. Therefore, these elements are obvious over Nishi. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hu in view of Nishi to include the aforementioned composition for the welded layer for the benefit of high wear resistance.  Note that the welded layer of Hu modified by Nishi has a welded layer which overlaps the instantly claimed composition.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Nishi teaches the hardness of the welded material is 60-90 by Shore [col.3 ln.45-46], equivalent to 46-65 HRC, overlapping the claimed range of 45 HRC or more and 60 HRC or less.
Nishi is silent about the thermal conductivity of the welded portion.  However, applicant discloses that the thermal conductivity is affected by the concentration of C, Si, Mn, Cr, Mo, Ni, Cu, Co, P, S [0029-0043 spec.].  Since Nishi teaches overlapping amount of the aforementioned elements, the claimed thermal conductivity is expected to be present in Nishi’s product (MPEP 2112.III).
Hu in view of Nishi is silent about the claimed nitride particle in the welded portion having a diameter of 10 µm or less.
However, products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  It is noted that applicant teaches the nitride is affected by the material composition, e.g., content of V [0038 spec.], N and O [0041 spec.].  Applicant also teaches that the nitride is related to hardness [0062 spec.].  Since the prior art teaches a material of identical composition and hardness as stated above, the claimed nitride particle size is expected to be present.

Regarding claim 6, the hardness of 25 to 55 HRC of the die material of Hu in view of Kono overlaps the claimed range of 52 HRC or less of the base material.

Regarding claim 8, Hu in view of Kono and Nishi teaches all the claimed limitations as stated in claim 1.

Regarding claim 11, the hardness of 25 to 55 HRC of the die material of Hu in view of Kono overlaps the claimed range of 52 HRC or less of the base material.

Regarding claims 14-17, N and O are generally regarded as impurities in metallurgy and are controlled at a low level. Applicant also teaches that the elements of N, O, Ni, Cu, Co, P, S, Al, W, Nb, Ta, Ti, Zr, B, Ca, Se, Te, Bi, Pb, Mg, REM are inevitable impurities [0039 – 0044 spec.].  Nishi also teaches unavoidable impurities (col.1 ln. 64).  “Mere purity of a product, by itself, does not render the product nonobvious” (MPEP 2144.04 VII). Therefore, the claimed N and O amounts are expected in the product of Hu in view of Nishi and Kono.

Regarding claims 18-19, Nishi teaches the welding alloy composition listed in Table 1 as a separate entity from the flux.  Nishi states that “[t]he deposited steel of such composition is obtained by such welding means as automatic welding by using either a welding rod made with any required alloying elements in a core wire or a coating, or a welding wire made by charging a hollow pipe with such powdery mixtures as of ferro-chromium, ferro-vanadium and metallic nickel” [col. 2 ln. 8-31].  The above mentioned welding rod or welding wire has no flux in it.  Therefore, the claimed welding material provided in an alloy form is prima facie obvious over Nishi’s welding rod or wire.

Regarding claim 21, Nishi teaches 1.0-5.0% of Cr [Table 1], which is just outside of the instantly claimed range. However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05.
Applicant discloses that the amount of Cr affects hardness and thermal conductivity of the product [0035-0036 spec.].  Nishi’s product has the same hardness as stated above.  Nishi is silent as to thermal conductivity.  However, applicant discloses that the thermal conductivity is affected by the concentration of C, Si, Mn, Cr, Mo, Ni, Cu, Co, P, S; and the desired thermal conductivity can be obtained with up to 1.5% of Cr [0029-0043 spec.].  Since Nishi teaches overlapping amount of the aforementioned elements, the claimed thermal conductivity is expected to be present in Nishi’s product (MPEP 2112.III).
Therefore, a prima facie case of obviousness exists, since the hardness and thermal conductivity are expected from Nishi’s product even though Nishi teaches a Cr content that does not overlap with but is merely close to the instantly claimed range.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 20070068648 A1), in view of Nishi et al (US 3929428 A) and Kono et al (JP 2016132797) as applied to claim 1 above, and further in view of Nako et al (US 20130315777 A1).
Regarding claim 20, Hu in view of Nishi and Kono teaches the repair-welding material for die in claim 1 as stated above.
Nishi does not teach the addition of 0.41%≤Cu≤0.50%.
However, Nako teaches a welding material excellent in hydrogen embrittlement resistance; and the weld metal contains 0-1.0% of Cu [0023].  Nako further teaches that Cu contribute to better strengths of the weld metal [0049]. Note that Nishi is also directed to welding materials [abstract].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nishi by adding 0-1.0% of Cu for the purpose of better strengths of the weld metal, as taught by Nako [0023]-[0049]. Note that the welding material of Nishi modified by Nako contains 0-1.0% of Cu (Nako [0023]) which overlaps with the instantly claimed limitation of 0.41%≤Cu≤0.50%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Claims 1, 6, 8, 11-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano (US 20150314366 A1), and alternatively in view of Beguinot (US 20050115644 A1).
Regarding claim 1, Kawano teaches a die steel [0001] and a die casting mold [0083 and Fig. 1].  The steel can also be used as a welding material in the form of a rod or wire; and a mold can be repaired by welding using a welding material constituted of the steel for a mold [0186].  Thus, a die comprising the base material and a welded portion is expected to be present.
Kawano teaches that the steel has hardness of 30-57 HRC [0087], overlapping the claimed base material hardness of 45 HRC or more.  Kawano teaches thermal conductivity of 28 W/m/K or higher [0067], falling within the claimed 18 W/(mK) or more.
The steel has a chemical composition overlapping with the current invention, except Mo:
Element
Claim 8
Kawano [0038-0044, 0110, 0107]
C
0.18-0.35
0.25%<C<0.38%
Si
0.01-0.20
0.01%<Si<0.30%
Mn
1.30-1.90
0.92%<Mn<1.80%
Cr
0.50-1.50
0.8%<Cr<2.2%
Mo
1.82-2.18
0.8%<Mo<1.4%
V
0.30-1.00
0.25%<V<0.58%
N
0-0.020
0≤N≤0.05%
O
0-0.0050
0≤O≤0.01%
Ni
0-0.50
 0≤Ni≤0.30% 
Cu
0-0.50
0≤Cu≤0.30% 
Co
0-0.10
0≤Co≤0.10%
P
0-0.030
0≤P≤0.05%
S
0-0.050
0≤S≤0.003%
Al
<0.050
0≤Al≤0.10%
W
<0.10
0≤W≤0.10% 
Nb
<0.10
0≤Nb≤0.004%
Ta
<0.01
0≤Ta≤0.004% 
Ti
<0.10
0≤Ti≤0.004%
Zr
<0.01
0≤Zr≤0.004%
B
<0.01
0≤B≤0.0001% 
Ca
<0.01
0≤Ca≤0.0005% 
Se
<0.03
0≤Se≤0.03%
Te
<0.01
0≤Te≤0.005% 
Bi
<0.01
0≤Bi≤0.01% 
Pb
<0.03
0≤Pb≤0.03% 
Mg
<0.02
0≤Mg≤0.02%
REM
<0.10
 na
Fe and impurities
balance
balance


Kawano teaches 0.8%<Mo<1.4% of Mo [0042], which is just outside of the instantly claimed range. However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05.
Applicant discloses that the amount of Mo affects hardness and thermal conductivity of the product [0035-0036 spec.].  Kawano teaches overlapping hardness as stated in claim 3 rejection below.  Kawano also teaches substantially the same thermal conductivity as stated in claim 2 rejection below.
Therefore, a prima facie case of obviousness exists, since the hardness and thermal conductivity are expected from Kawano’s product even though Kawano teaches a Mo content that does not overlap with but is merely close to the instantly claimed range.
Alternatively, Beguinot teaches a mold making material wherein the Mo mass % may be 1.5-2.1% [Table 1], overlapping the claimed range of 1.82-2.18% Mo.  Beguinot further teaches that molybdenum has “a pronounced quenching effect. In addition, they substantially reduce process annealing, and this is desirable when the impressions of the moulds are subjected to surface treatments such as nitriding at temperatures of at least 500 °C.” [0035].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawano by adding 1.5-2.1% Mo to the welding material of Kawano for the purpose of pronounced quenching effect and reducing process annealing, as taught by Beguinot [0035]. Note that the welding material of Kawano modified by Beguinot comprises 1.5-2.1% of Mo (Beguinot [0035]) which overlaps with the instantly claimed limitation of 1.82-2.18% Mo.
Kawano’s teaches hardness of 30-57 HRC [0087], overlapping the claimed range of 45 HRC or more and 60 HRC or less for the welded portion.
Kawano teaches thermal conductivity at 25°C of 28 W/m/K or higher [0067], and each of the thirteen Examples has a coefficient of thermal conductivity as high as 31 [W/m/K] or higher [0179], overlapping the claimed 30 W/(mK) or more at room temperature.
Kawano is silent about the claimed nitride particle in the welded portion having a diameter of 10 µm or less.
However, products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  It is noted that applicant teaches the nitride is affected by the material composition, e.g., content of V [0038 spec.], N and O [0041 spec.].  Applicant also teaches that the nitride is related to hardness [0062 spec.].  Since the prior art teaches a material of identical composition and hardness as stated above, the claimed nitride particle size is expected to be present.

Regarding claim 6, Kawano teaches that the steel has hardness of 30-57 HRC [0087], overlapping the claimed 52 HRC or less.

Regarding claim 8, Kawano teaches all the claimed limitations as stated in claim 1.

Regarding claim 11, Kawano teaches that the steel has hardness of 30-57 HRC [0087], overlapping the claimed 52 HRC or less.

Regarding claims 12-13, Kawano and alternatively in view of Beguinot teaches the claimed Mo amount for the same reason as stated in claim 1.

Regarding claims 14-17, Kawano teaches 0≤O≤0.01% and 0≤N≤0.05%, overlapping the claimed 0.0036≤O≤0.0050% and 0.0143≤N≤0.020%.

Regarding claims 18-19, Kawano’s steel for mold has the claimed composition.  Thus, the examiner submits that the entire steel composition is in an alloy form because there is no other material in the steel composition.

Regarding claim 21, Kawano teaches 0.8%<Cr<2.2%, overlapping the claimed 0.50%<Cr<0.95%.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawano (US 20150314366 A1), and alternatively in view of Beguinot (US 20050115644 A1) as applied to claim 1 above, and further in view of Nako (US 20130315777 A1).
Regarding claim 20, Kawano and alternatively in view of Beguinot teaches the repair-welding material for die in claim 1 as stated above.
Kawano and alternatively in view of Beguinot does not teach the addition of 0.41%≤Cu≤0.50%.
However, Nako teaches a welding material excellent in hydrogen embrittlement resistance; and the weld metal contains 0-1.0% of Cu [0023].  Nako further teaches that Cu contribute to better strengths of the weld metal [0049].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawano and alternatively in view of Beguinot by adding 0-1.0% of Cu to the welding material of Kawano and alternatively in view of Beguinot for the purpose of better strengths of the weld metal, as taught by Nako [0023]-[0049]. Note that the welding material of Kawano and alternatively in view of Beguinot modified by Nako contains 0-1.0% of Cu (Nako [0023]) which overlaps with the instantly claimed limitation of 0.41%≤Cu≤0.50%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762